DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 19 in the reply filed on 06/23/2021 is acknowledged.  The traversal is on the ground(s) that claim 17 is a process of using the laminate structure of Group I as a packaging film, and claim 19 is a process of using the laminate structure of Group I as an ostomy film, thus unity of invention is present. This is not found persuasive because claim 17 is the method of packaging materials within a packaging film. The laminate structure of Group I has not been formed into a packaging film. The applicant does not claim the process of using the laminate structure but the process of using a packaging film. Thus, the laminate and the method for packaging does not have unity of invention. Claim 18 claims the method for manufacturing films from the laminate structure of claim 1. Group I does not claim that the laminate is formed into a film, thus the laminate and the method of using a film does not have unity of invention.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 states “wherein elastomer B and/or C”. Claim 19 depends from claim 9, wherein the elastomer is labeled as “elastomer C and/or D”. The elastomers of claim 19 should be labeled as “elastomer C and/or D”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitations a tensile modulus is less than 250 MPa, a tensile strength at break is greater than 10 MPa, an elongation at break is greater than 200%, an Elmendorf tear strength of at least 2 N, a tensile toughness is 15 MJ/m3, and a puncture resistance at 15 J and the claims also recites a tensile modulus preferably in the range from 75-150 MPa, a tensile strength at break is preferably greater than 15 MPa, an elongation at break is preferably greater than 300%, an Elmendorf tear strength of preferably above 3 N, a tensile toughness is preferably greater than 25 MJ/m3 and most preferred greater than 40 MJ/m3, and a puncture resistance preferably at 25 J which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja et al. (US 2001/0008687, hereinafter, “Kollaja”) in view of Shibata (US 2016/0152075) in further view of Hirose (US 2015/0144523, hereinafter, “Hirose”). 
In regard to claim 1, Kollaja discloses a laminate structure with alternating layers of stiff polymeric material and a flexible polymeric material [abstract]. The laminate is of an ABn construction [0046]. The laminate has at least 10 substantially contiguous layers of organic polymer material, preferably at least 13 layers, even more preferably, at least 29 layers [0012]. The layers are no greater than about 5 micrometers thick, and more preferably, no greater than 1 micrometers thick [0049]. The flexible material can comprise thermoplastic polymers [0038]. The thermoplastic polymers can be blended with a thermoplastic elastomer [0039]. The examiner considers the thermoplastic flexible material layer to be the polymer blend AC. The stiff material comprises thermoplastic polymer having barrier properties [0033]. The stiff material can be blended with minor amounts of other materials [0034]. The examiner considers the polymeric material to be polymer blend BD. 

Shibata discloses laminate that comprises a thermoplastic elastomer composition [abstract]. The thermoplastic elastomer composition comprises a thermoplastic resin [0021] and an elastomeric component [0025]. The weight ratio of the thermoplastic resin component to the elastomeric component is preferably 15/85 to 90/10 [0028]. 
Kollaja and Shibata both disclose a laminate that comprises a thermoplastic elastomer composition layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the elastomeric component in an amount of 10 to 85 wt% as disclosed in Shibata for the amount of elastomeric component in Kollaja motivated by the expectation of forming a thermoplastic elastomer composition that has excellent flexibility and barrier properties [Shibata 0027]
Kollaja is silent with regard to the minor amounts of other materials to be blended in with the stiff material being that of a thermoplastic elastomer. 
Hirose discloses a layer of resin composition comprising an ethylene-vinyl alcohol copolymer and a soft resin, wherein the soft resin is a thermoplastic elastomer [abstract]. The mass ratio of the EVOH to the soft resin is within the range of 75/25 to 90/10 [abstract]. The EVOH is a matrix phase and the soft resin is a domain phase [abstract]. 
Kollaja and Hirose both disclose the use of EVOH with a minor amount of an additional material blended with the EVOH. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize 10 to 25 wt% of thermoplastic elastomer in a domain phase as disclosed by Hirose in the stiff material of Kollaja motivated by the expectation of forming a material that has excellent impact strength [Hirose 0008].
2O/m2/24 hrs at 230C and 85 Vol,% relative humidity (DIN 53122) and an oxygen transmission rate of less than 10 cm3 O2 per m2 in 24 hours at 230C and 50 Vol. % relative humidity (ASTM D 3985). However, modified Kollaja teaches the same materials for polymer blends AC and BD, with the same layer thickness, and an overlapping number of layers, the claimed layer repeat pattern, and overlapping physical properties. Thus, the claimed properties are deemed to be inherent to the structure in the prior art since modified Kollaja teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 2, Kollaja discloses that the flexible material can include polyamide, copolymers of ethylene with vinyl acetate, acrylic acid, methyl methylacrylate, methacrylic acid, alpha olefins such as hexane and octene; maleic anhydride grafted polyethylene or polypropylene, polyacrylates, polyester resins and polyurethanes [0038].
In regard to claim 3, Kollaja discloses that the flexible material can be polyamide [0038].
In regard to claim 4, Kollaja discloses that the flexible material can be copolymers of ethylene with vinyl acetate, acrylic acid, methyl methylacrylate, methacrylic acid, alpha olefins such as hexane and octene; maleic anhydride grafted polyethylene or polypropylene [0038].
In regard to claim 6, Kollaja discloses that the stiff polymer includes ethylene vinyl alcohol copolymer [0033].
In regard to claim 7, Kollaja discloses that the thermoplastic elastomer in the flexible material includes styrene block copolymer with at least one of isoprene or butadiene [0039].

In regard to claim 10, Kollaja discloses that the flexible material can be copolymers of ethylene with vinyl acetate, acrylic acid, methyl methylacrylate, methacrylic acid, alpha olefins such as hexane and octene; maleic anhydride grafted polyethylene or polypropylene [0038]. Kollaja discloses that the thermoplastic elastomer in the flexible material includes styrene block copolymer with at least one of isoprene or butadiene [0039].
In regard to claim 11, Kollaja discloses that the stiff polymer includes ethylene vinyl alcohol copolymer [0033]. Kollaja discloses that the stiff polymer includes ethylene vinyl alcohol copolymer [0033].
In regard to claim 12, Kollaja discloses that functional layers may be applied to one or both of the major surfaces of the film [0055].
In regard to claim 14, Kollaja discloses that structure comprises at least two functional layer, wherein one of the functional layers is a tie layer that promotes adhesion between each of the layers [0063] and a second functional layer [0055].
In regard to claim 16, Kollaja discloses an elongation at break of greater than 100% [0139 claim 28]. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja et al. (US 2001/0008687, hereinafter, “Kollaja”) in view of Shibata (US 2016/0152075) in further view of Hirose (US 2015/0144523, hereinafter, “Hirose”) in view of Quinn et al. (WO 2018/080869, hereinafter “Quinn). 

Kollaja is silent with regard to the polyamide being formed from a renewable source. 
Quinn discloses polyamides from renewable materials, such as natural oils [abstract]. The natural oils are used to obtain unsaturated fatty acid esters which includes glyceryl esters and alkyl esters [0019]. 
Modified Kollaja and Quinn both disclose the use of polyamide. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize polyamide from a renewable material as disclosed in Quinn for the polyamide of modified Kollaja motivated by the expectation of forming a laminate structure that has an increased “green” content [Quinn 0005].

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja et al. (US 2001/0008687, hereinafter, “Kollaja”) in view of Shibata (US 2016/0152075) in further view of Hirose (US 2015/0144523, hereinafter, “Hirose”) in view of Lista et al. (WO 2014/001346).
In regard to claim 9 and 19, modified Kollaja discloses a laminate structure that comprises thermoplastic elastomers that include polyester elastomers. 
Modified Kollaja is silent with regard to the polyester elastomers being from a renewable source.
Lista discloses polyester-polyurethane elastomers that are formed from a renewable sources (abstract). 
. 

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja et al. (US 2001/0008687, hereinafter, “Kollaja”) in view of Shibata (US 2016/0152075) in further view of Hirose (US 2015/0144523, hereinafter, “Hirose”) in view of Dregger et al. (US 2020/0189791, hereinafter “Dregger”).
In regard to claims 13 and 15, modified Kollaja discloses a laminate structure that comprises functional layers as previously discussed. 
Modified Kollaja is silent with the functional layer being a sealing layer that is formed from a renewable source. 
Dregger discloses a laminate that comprises an outer sealing layer on the outside of the composite that is formed from a recyclable or renewable PE, biodegradable PE, EVOH or other known barrier materials [0038]. 
Modified Kollaja and Dregger both disclose laminate structures with functional layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the sealing layer of a renewable PE of Dregger as a functional layer in modified Kollaja motivated by the expectation of forming a laminate with a sealant layer with greater renewable content. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.